Exhibit 10.9

DATED 26 September 2019

BicycleTX Ltd

and

Dr Michael Skynner

___________________________________________________

SERVICE AGREEMENT

___________________________________________________

 

 







-  2  -

 

 

THIS AGREEMENT is made on 26 September 2019

BETWEEN:

(1)           BICYCLETX LIMITED a company incorporated under the laws of England
and Wales (Company Number 11036101) whose registered office is at Building 900
Babraham Research Campus, Babraham, Cambridgeshire, CB22 3AT, United Kingdom
(the “Company”); and

(2)           Dr MICHAEL SKYNNER of         (the ‘‘Employee”).

IT IS AGREED as follows:

1.             COMMENCEMENT OF EMPLOYMENT

1.1           Your employment commenced on 1 January 2016 and shall continue
unless and until either party gives notice to the other in  accordance with
paragraph 11 below.  No employment with a previous employer is deemed to be
continuous with your employment with the Company.

1.2           This Agreement shall take effect on the date first written above
and replaces all and any previous employment agreements between you and the
Company including (without limitation) the letter dated 23 November 2015 setting
out your terms and conditions of employment (as amended on 2 February 2018) and
your statement of main terms and conditions of employment dated 15 May 2019.

1.3           You warrant that by entering into this Agreement or any other
arrangements with the Company you will not be in breach of or subject to any
express or implied terms of any contract with, or other obligation to, any third
party binding on you, including, without limitation, any notice period or the
provisions of any restrictive covenants or confidentiality obligations arising
out of any employment with any other employer or former employer.

1.4           You warrant that you have the right to work in the United Kingdom
and you agree to provide to the Company copies of all relevant documents in this
respect at the request of the Company. If at any time during the course of this
Agreement you cease to have the right to work in the United Kingdom the Company
may immediately terminate your employment without payment of compensation.

2.             JOB TITLE

2.1           You shall serve as Chief Operating Officer (“COO”) reporting to
the CEO.  The nature of the Company’s business may result in changes occurring
to the content of your role from time to time.  You may also be required to
carry out such additional or alternative tasks as may from time to time be
reasonably required of you consistent with your executive level and job title,
provided that these do not fundamentally change or undermine your position.

2.2           You shall faithfully and diligently perform such duties as you are
required to undertake from time to time and exclusively devote the whole of your
working time, skills, ability and attention to the business of the Company and
use your best endeavours to promote the interests and reputation of the Company
and (where applicable) any Group Company.

2.3           The Company may require you to carry out work for, or become a
director or officer of, any Group Company at any time.

3.            PLACE OF WORK

The Company’s offices at Building 900, Babraham Research Campus, Babraham,
Cambridge, UK or such other location as the Company may reasonably
determine.  The COO position may









-  3  -

 

 

require extensive international travel on business.

4.            REMUNERATION

4.1          Your salary will be USD420,000 per annum paid monthly in arrears on
or about the last working day of each month (less statutory and voluntary
deductions) (“Salary”). Salary will be converted to GBP and paid in GBP based on
the USD/GBP Bank of England daily spot exchange rate applicable on the date of
this Agreement, with the exchange rate being revised according to the prevailing
Bank of England daily spot exchange rate applicable on 1 January of each
year.  Your Salary will be reviewed annually in accordance with the Company’s
practices from time to time (which is expected to be by the end of the first
quarter of each year). You will be notified in writing of any changes to your
Salary or benefits.

4.2          You agree that the Company may deduct from the Salary or any other
sum due to you (including any pay in lieu of notice) any amounts due to the
Company including, without limitation, any overpayment of salary, loan or
advance.

4.3          For the purposes of this Agreement your earned salary shall mean
the proportion of your Salary earned by and due to you in each calendar year of
employment with the Company (“Earned Salary”).

4.4          Annual Performance Bonuses:

You will be eligible to participate in the Company's discretionary annual
performance related bonus scheme to a maximum value of 40% of your Earned Salary
in relation to your performance against agreed annual corporate and personal
performance objectives as set out below (the “Annual Performance Bonus”). That
is, if the compensation committee (the “Compensation Committee”) of the board of
directors ("the Board”) of the Company’s parent company, Bicycle Therapeutics
plc (“BTL”) determines that you have completed all such corporate and personal
objectives to its satisfaction in a given year, your bonus would be 40% of your
Earned Salary in that year, excluding any other bonuses in this offer. Such
bonus may be payable in cash or, in whole or in part, in share options in BTL,
as agreed by you and the Compensation Committee following notification by you of
your preference at least 90 days prior to the normal payment date (and in the
case of share options with the appropriate HMRC valuation process (if required
by the Compensation Committee) and Board approval so as to be compliant with
BTL’s share option plan rules), with due consideration for the operational
requirements of the Company at that time in your role as COO.

Any Annual Performance Bonus paid will not be pensionable and are subject to
statutory applicable tax and National Insurance deductions. Performance will be
assessed by the Compensation Committee at the end of each calendar year, against
annual corporate and personal performance objectives agreed between you and the
Board at the start of each calendar year, with any such bonus being payable in
the first quarter of the following year. Qualification for your Annual
Performance Bonus will require that you are employed by the Company (and have
not served notice of termination of your employment to the Company) on 31
December of the year to which your bonus entitlement applies.

5             BENEFITS

5.1          The Company currently operates a personal pension plan provided by
Scottish Widows Group. The Company will pay a sum equivalent to 12% of your
basic annual earned salary into a personal pension plan selected by the Company.
You may make additional contributions if you wish, but this is not mandatory. 
In the event that you elect, of your own volition, to opt-out of the Company’s
pension scheme then the Company will pay you in equal monthly instalments in
arrears (less statutory deductions) a sum equivalent to the contribution that it
would have









-  4  -

 

 

made into your pension scheme (the “Cash Equivalent Payment”) less the
Employer’s National Insurance Contribution cost incurred by the Company as a
result of making the Cash Equivalent Payment.

5.2          The Company currently operates a private healthcare scheme and
subject to acceptance by the insurer on reasonable terms, you will be entitled
to join.

5.3          The Company operates a death in service scheme which you
automatically join upon commencement of employment.

5.4          Further details regarding benefits will be provided upon
commencement of your employment. The Company reserves the right to replace or
supplement any or all of the scheme(s) referred to in this paragraph 5, or to
amend them at any time without compensation, provided that equivalent scheme(s)
providing a similar level of benefit are put in place.

6             EXPENSES

The Company shall reimburse all reasonable out of pocket expenses properly
incurred by you in the performance of the duties under this Agreement including
travelling, subsistence and entertainment expenses provided you follow the
Company’s guidelines/allowances in force at the relevant time and provided that
you shall, where reasonably practicable, provide the Company with vouchers,
invoices or such other evidence of such expenses as the Company may reasonably
require.

7             HOURS OF WORK

7.1          Your normal working hours are Monday to Friday from 9.00 am to 5.30
pm on each working day with one hour for lunch.  You will be required to work
such other hours as shall be reasonably necessary for you to perform your duties
for which no further remuneration is payable.

7.2          By entering into this Agreement you confirm, that in your capacity
as Chief Operating Officer you may choose or determine the duration of your
working time and the working time limits set out in part II of the Working Time
Regulations 1998 do not apply to you.

8             HOLIDAYS

8.1          In addition to the usual public holidays you will be entitled to 25
working days paid holiday in each calendar year. The holiday will accrue on a
pro rata basis throughout each calendar year.

8.2          Holidays may only be taken at such time or times as are approved
beforehand by the CEO, such approval not to be unreasonably withheld or
delayed.  You must give reasonable notice of proposed holiday dates by e-mailing
the CEO or delegated director in advance, for approval.

8.3          The holiday year runs from January to December. With the agreement
of the CEO, you may carry forward up to 5 days of untaken holiday into the next
holiday year.  Any carried over holiday must be taken by the end of March of the
following calendar year or will be forfeited and no payment will be made in
respect of any days so forfeited.  You will not generally be permitted to take
more than 10 days holiday at any one time.

8.4          Upon termination of your employment you will receive pay in lieu of
accrued but untaken holiday.  The Company may deduct an appropriate sum in
respect of days taken in excess of your pro rata entitlement from your final
remuneration on the basis that one day’s holiday will be calculated as 1/260ths
of your basic annual salary.

8.5          In the event that notice of termination of this Agreement is served
by either party, the Company may require you to take any outstanding holiday
during this notice period.









-  5  -

 

 

9              SICKNESS AND OTHER ABSENCE

9.1          If you are unable to attend at work by reason of sickness or injury
or any unauthorised reason you must inform the Company as soon as possible on
the first day of absence (and in any event not later than 11.00 am on the first
day of absence) and, in the case of absence of uncertain duration, you must keep
the Company regularly informed of your continued absence and your likely date of
return.  You are expected to observe this rule very strictly since failure to do
so will entitle the Company to stop payment in respect of each day you fail to
notify the Company.

9.2          If your absence, due to sickness or injury, is for less than seven
(7) days, on your return to work you are required to immediately complete a
self-certification form available from the Company. If your absence continues
for more than seven (7) consecutive days (whether or not working days) you must
provide the Company with a doctor's certificate from the seventh consecutive day
of sickness or injury. This doctor’s certificate must be provided to the Company
promptly following the seventh consecutive day of absence. If illness continues
after the expiry of the first certificate, further certificates must be provided
promptly to cover the whole period of absence.

9.3          Subject to your compliance with the Company’s sickness absence
procedures (as amended from time to time), the Company may in its sole and
absolute discretion pay full salary and contractual benefits during any period
of absence due to sickness or injury for up to an aggregate of 3 months in any
fifty-two (52) week period (whether such absence is continuous or intermittent
in any calendar year). Such payment shall be inclusive of any statutory sick pay
due in accordance with applicable legislation in force at the time of
absence.  The Company may, in its sole and absolute discretion, extend the
period of allowance in an individual case if the circumstances so
justify.  Thereafter, the Company shall pay statutory sick pay or equivalent
benefit to which you may be entitled subject to your compliance with the
appropriate rules.

9.4          Whether absent from work or not, you may be, but only on reasonable
grounds, required to undergo a medical examination by a Company doctor and your
consent will be sought for a report to be sent to the Company.

9.5          The payment of sick pay in accordance with this paragraph 9 is
without prejudice to the Company’s right to terminate this Agreement prior to
the expiry of your right to payments.

9.6          In the event you are incapable of performing your duties by reason
of injuries sustained wholly or partly as a result of a third party's actions
all payments made to you by the Company as salary or sick pay shall to the
extent that compensation is recoverable from that third party constitute loans
to you and shall be due and owing when and to the extent that you recover
compensation for loss of earnings from the third party.

10            GARDEN LEAVE

10.1        After notice of termination has been given by you or the Company,
the Company may at its discretion require you, for all or part of your notice
period, to comply with any or all of the following instructions:

(a)          not to carry out any further work for the Company or for any Group
Company;

(b)          to remain away from the Company’s business premises and those of
any Group Company (unless given written permission to do otherwise);

(c)          not to contact any of the Company’s clients, suppliers or employees
or those of any Group Company without the Company’s prior written permission;

(d)          to carry out only part of your duties, or to carry out alternative
duties or special projects for the Company within your skill set;









-  6  -

 

 

(e)          to co-operate in the handover of your duties and responsibilities;

(f)           to resign from any offices (including as a director) you hold
within the Company or any Group Company or by virtue of your employment with us;

(g)          to answer, in an honest and helpful way, such questions as the
Company may reasonably ask of you;

(h)          to keep the Company informed of your whereabouts and contact
details and to remain reasonably contactable and available for work.

10.2        During any such period as described in paragraph 10.1 (“Garden
Leave”) the Company may appoint another person to carry out some or all of your
duties. You will continue to owe all other duties and obligations (whether
express or implied including fidelity and good faith) during Garden Leave and
you shall continue to receive full pay and benefits (except that you will not
accrue any further entitlement to any cash or equity incentive awards or bonus
payments in respect of the Garden Leave period).

10.3        By placing you on Garden Leave, the Company will not be in breach of
this Agreement or any implied duty of any kind whatsoever nor will you have any
claim against the Company in respect of any such action.

10.4        During any period of Garden Leave you will remain readily
contactable and available for work save when on paid holiday taken in accordance
with paragraph 8. In the event that you are not available for work having been
requested by the Company to do so, you will, notwithstanding any other provision
of this Agreement, forfeit any right to salary and contractual benefits.

10.5        During any period of Garden Leave the Company may require you to
deliver up any Confidential Information or property of the Company or any Group
Company and upon instruction, delete any emails, spreadsheets or other
Confidential Information and you will confirm your compliance with this
paragraph 10.5 in writing if requested to do so by the Company.

10.6        During any period of Garden Leave the Company may require you to
take any outstanding holiday entitlement.

11           NOTICE

11.1        Without prejudice to the Company’s right to summarily terminate your
employment in accordance with paragraph 11.3 below and your right to summarily
terminate your employment for Good Reason in accordance with paragraph 11.4
below, either you or the Company may terminate your employment by giving to the
other not less than six months’ notice in writing.

11.2        The Company reserves the right in its sole and absolute discretion
to give written notice to terminate your employment forthwith and to make a
payment to you in lieu of salary and the benefits set out in paragraph 5 of this
Agreement for all or any unexpired part of the notice period. For the avoidance
of doubt, any payment in lieu made pursuant to this paragraph 11.2 will not
include any element in relation to any payment in respect of (i) any Annual
Performance Bonus or (ii) any holiday entitlement that would have otherwise
accrued during the period for which the payment in lieu is made.  For the
further avoidance of doubt, if the Company elects to make a Payment in Lieu
after notice of termination has been given by you, this will not constitute a
termination by the Company without Cause for the purposes of paragraphs 11.7 and
11.8 below.

11.3        The Company may summarily terminate your employment hereunder
(without notice) for Cause.  For purposes of this Agreement, “Cause” shall mean
where you:

(a)          commit gross misconduct which includes, but is not limited to,
dishonesty, fraud, theft, being under the influence of alcohol or drugs at work,
causing actual or threatening









-  7  -

 

 

physical harm and causing damage to Company property;

(b)          commit a material breach or non-observance of your duties or any of
the provisions of this Agreement, or materially fail to observe the lawful
directions of the Company, or breach any material Company policy or code of
conduct, including but not limited to the Company’s policy from time to time on
matters relating to harassment;

(c)          are convicted of a criminal offence (other than an offence under
the road traffic legislation in the United Kingdom or elsewhere for which a
non-custodial sentence is imposed);

(d)          act in a manner which in the reasonable opinion of the Company,
brings the Company into disrepute or otherwise prejudices or is in the
reasonable opinion of the Company considered likely to prejudice the reputation
of the Company;

(e)          in the reasonable opinion of the Company, are guilty of any serious
negligence in connection with or affecting the business or affairs of the
Company;

(f)           are unfit to carry out the duties hereunder because of sickness,
injury or otherwise for an aggregate period of 26 weeks in any fifty-two (52)
week period even if, as a result of such termination, you would or might forfeit
any entitlement to benefit from sick pay under paragraph 9.3 above.

Any delay or forbearance by the Company in exercising any right of termination
in accordance with this paragraph 11.3 will not constitute a waiver of such
right.

11.4        You may summarily terminate your employment hereunder at any time
(without notice) for Good Reason after complying with the Good Reason
Process.  For purposes of this Agreement, “Good Reason” shall mean that you have
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in your
responsibilities, authority or duties; (ii) a material diminution in your
Salary; (iii) a material change in the geographic location at which you provides
services to the Company; or (iv) the material breach of this Agreement by the
Company.  “Good Reason Process” shall mean that (i) you reasonably determine in
good faith that a “Good Reason” condition has occurred; (ii) you notify the
Company in writing of the first occurrence of the Good Reason condition within
60 days of the first occurrence of such condition; (iii) you cooperate in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding
such efforts, the Good Reason condition continues to exist; and (v) you
terminate your employment (without notice) within 60 days after the end of the
Cure Period.  If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.

11.5        Your employment hereunder shall also terminate immediately upon your
death.

11.6        If your employment with the Company is terminated for any reason,
the Company shall pay or provide to you (or to your authorised representative or
estate) (i) any Salary earned through the Termination Date (as defined below);
(ii) unpaid expense reimbursements (subject to, and in accordance with,
paragraph 6 of this Agreement); and (iii) any vested benefits you may have under
any employee benefit plan of the Company through the Termination Date, which
vested benefits shall be paid and/or provided in accordance with the terms of
such employee benefit plans (collectively, the “Accrued Benefits”).

Severance Pay and Benefits Upon Termination by the Company without Cause or by
the Executive for Good Reason outside the Change in Control Period.

11.7        If your employment is terminated on account of your death or by the
Company without Cause (being for any reason not covered by paragraph 11.3), or
you terminate your employment for









-  8  -

 

 

Good Reason (as provided in paragraph 11.4), in either case outside of the
Change in Control Period, then the Company shall pay you the Accrued
Benefits.  In addition, subject to (i) your (or your authorised representative
or estate signing, if the termination is due to your death) signing a settlement
agreement and a separation agreement and release (together the “Settlement
Agreements”) in a form and manner satisfactory to the Company, which shall
include, without limitation, a general release of claims against the Company and
all related persons and entities, a reaffirmation of all of your continuing
obligations to the Company, including those set forth in paragraphs 13 – 15, and
(in the case of the separation agreement and release) and a seven (7) business
day revocation period; and (ii) the separation agreement and release becoming
irrevocable, all within 60 days after the Termination Date (or such shorter
period as set forth in the Settlement Agreements), the Company shall: (A) pay
you (or your authorised representative or estate if the termination is due to
your death) an amount equal to nine (9) months of your salary as of the
Termination Date  (which payment shall not be reduced by either the value of any
salary paid to you during your notice period or  by any payment in lieu of
notice made pursuant to paragraph 11.2); and (B) pay you (or your authorised
representative or estate if the termination is due to your death) an amount
equal to the cost to the Company of providing you with the contractual benefits
under paragraph 5 for nine (9) months or, at the Company’s option, continue to
provide you with such benefits for nine (9) months.

Severance Pay and Benefits Upon Termination by the Company without Cause or by
the Executive for Good Reason Within the Change in Control Period

11.8        The provisions of this paragraph 11.8 shall apply in lieu of, and
expressly supersede, the provisions of paragraph 11.7 regarding severance pay
and benefits upon a termination by the Company without Cause or by you for Good
Reason if such termination of employment occurs within 12 months after the
occurrence of the first event constituting a Change in Control (such period, the
“Change in Control Period”). These provisions shall terminate and be of no
further force or effect after the Change in Control Period.

(a)          Change in Control Period.  If during the Change in Control Period
your employment is terminated on account of your death or by the Company without
Cause (being for any reason not covered by paragraph 11.3) or you terminate your
employment for Good Reason (as provided in paragraph 11.4), then, subject to (i)
your signing (or your authorised representative or estate signing, if the
termination is due to your death) a settlement agreement and a separation
agreement and release (together the Settlement Agreements) in a form and manner
satisfactory to the Company, which shall include, without limitation, a general
release of claims against the Company and all related persons and entities, a
reaffirmation of all of your continuing obligations to the Company, including
those set forth in paragraphs 13 – 15, and (in the case of the separation
agreement and release) and a seven (7) business day revocation period; and (ii)
the separation agreement and release becoming irrevocable, all within 60 days
after the Termination Date (or such shorter period as set forth in the
Settlement Agreements):

(i)           the Company shall pay you (or your authorised representative or
estate if the termination is due to your death) an amount equal to the sum of
(A) your annual salary as of the Termination Date (or your annual salary in
effect immediately prior to the Change in Control, if higher) plus (B) your
target annual performance bonus amount under the Annual Bonus Plan for the
then-current year (the “Change in Control Payment”), which payment shall not be
reduced by either the value of any salary paid to you during your notice period
or by the value of any payment made to you in lieu of notice pursuant to
paragraph 11.2;









-  9  -

 

 

(ii)          the Company shall: pay you (or your authorised representative or
estate if the termination is due to your death) an amount equal to the cost to
the Company of providing you with the contractual benefits under paragraph 5 for
twelve (12) months or, at the Company’s option, continue to provide you with
such benefits for twelve (12) months; and

(iii)         notwithstanding anything to the contrary in any applicable option
agreement or other stock-based award agreement, all Time-Based Equity Awards
shall immediately accelerate and become fully exercisable (for a period
determined in accordance with the rules of the applicable equity plan) or
nonforfeitable as of the later of (A) the Termination Date or (B) the
Accelerated Vesting Date; provided that any termination or forfeiture of the
unvested portion of such Time-Based Equity Awards that would otherwise occur on
the Termination Date in the absence of this Agreement will be delayed until the
Effective Date of the Settlement Agreements and will only occur if the vesting
pursuant to this subsection does not occur due to the absence of the Settlement
Agreements becoming fully effective within the time period set forth
therein.  Notwithstanding the foregoing, no additional vesting of the Time-Based
Equity Awards shall occur during the period between your Termination Date and
the Accelerated Vesting Date.

11.9        Definitions.  For purposes of this paragraph 11, the following terms
shall have the following meanings:

“Accelerated Vesting Date” means the effective date of the Settlement Agreements
signed by you (or your authorised representatives or estate if the termination
is due to your death).

“Termination Date” means the date on which your employment hereunder terminates.

“Time-Based Equity Awards” means all time-based stock options and other
stock-based awards subject to time based vesting held by you.

“Change in Control” has the meaning given to that term in the Schedule to this
Agreement.

12           DISCIPLINARY, DISMISSAL AND GRIEVANCE PROCEDURES

12.1        A copy of the Company’s disciplinary, dismissal and grievance
procedures are set out in its employee handbook (the “Employee Handbook”).

12.2        Any grievance concerning your employment should be taken up orally
in the first instance with the CEO. If the grievance is not resolved to your
satisfaction, you should then refer it to the Chairman.

12.3        The Company reserves the right to suspend you on full pay and
benefits at any time for a reasonable period to investigate any potential
disciplinary matter that it reasonably believes you may be or may have been
involved in.

13           OUTSIDE EMPLOYMENT, CONFIDENTIAL INFORMATION, CONFLICTING INTERESTS
AND RETURN OF COMPANY PROPERTY

13.1        For the purposes of this paragraph 13, paragraph 10 above and
paragraph 14 below the expression “Confidential Information” shall include, but
not be limited to, any and all knowledge, data or information (whether or not
recorded in documentary form or on computer disk or tape), which may be imparted
in confidence or which is of a confidential nature or which you may reasonably
regard as being confidential or a trade secret by the Company, concerning the









-  10  -

 

 

business, business performance or prospective business, financial information or
arrangements, plans or internal affairs of the Company, any Group Company or any
of their respective customers.  By way of illustration but not limitation,
“Confidential Information” includes (a) trade secrets, inventions, mask works,
ideas, processes, formulas, software in source or object code, data, records,
reports, interpretations, the contents of any databases, programs, other works
of authorship, know-how, materials, improvements, discoveries, developments,
technical information, designs and techniques and any other proprietary
technology and all IPRs (as defined below) therein (collectively, “Inventions”);
(b) information regarding research, development, new products, planned products,
planned surveys, marketing surveys, research reports, market share and pricing
statistics, marketing and selling, business plans, financial details, budgets
and unpublished financial statements, licenses, prices and costs, fee levels,
margins, discounts, credit terms, pricing and billing policies, quoting
procedures, commissions, commission charges, other price sensitive information,
methods of obtaining business and other business methods, forecasts, future
plans and potential strategies, financial projections and business strategies
and targets, operational plans, financing and capital-raising plans, activities
and agreements, internal services and operational manuals, methods of conducting
Company business, corporate and business accounts, suppliers and supplier
information, and purchasing; (c) information regarding clients or customers and
potential clients or customers of the Company, including customer lists, client
lists, names, addresses (including email),  telephone, facsimile or other
contact numbers and contact names, representatives, their needs or desires with
respect to the types of products or services offered by the Company, proposals,
bids, contracts and their contents and parties, the type and quantity of
products and services provided or sought to be provided to customers and
potential customers of the Company and other non-public information relating to
customers and potential customers; (d) information regarding any of the
Company’s business partners and their services, including names,
representatives, proposals, bids, contracts and their contents and parties, the
type and quantity of products and services received by the Company, and other
non-public information relating to business partners; (e) information regarding
personnel, computer passwords, employee lists, compensation and remuneration,
and employee skills; and (f) any other non-public information which a competitor
of the Company could use to the competitive disadvantage of the Company.

13.2        You shall not, without the prior written consent of the Company,
either solely or jointly, directly or indirectly, carry on or be engaged,
concerned or interested in any other trade or business, including, but not
limited to, carrying on business with the Company’s suppliers or dealers, save
that nothing in this paragraph 13.2 shall prevent you from holding (with the
prior written consent of the Company, which shall not be unreasonably delayed or
withheld) up to three percent (3%) of the issued equity share capital of any
company where those equity shares are listed on a recognised investment exchange
(as defined in section 285 of the Financial Services and Markets Act 2000) or
traded on the AIM market operated by the London Stock Exchange. Failure to
secure advance permission in accordance with this paragraph 13.2 may result in
summary dismissal.

13.3        You will not (except with the prior written consent of the Board)
except in the proper course of your duties during the continuance of this
Agreement (which for the avoidance of doubt shall include the use of laptops and
remote working), or at any time thereafter:

(a)           disclose or use for your own or for another’s purpose or benefit
any Confidential Information which you may learn while in the employment of the
Company except as required by a court of law or any regulatory body or that
which may be in or become part of the public domain other than through any act
or default on your part;

(b)           copy or reproduce in any form or by or on any media or device or
allow others access to copy or reproduce any documents (including without
limitation letters, facsimiles and









-  11  -

 

 

memoranda), disks, memory devices, notebooks, tapes or other medium whether or
not eye-readable and copies thereof on which Confidential Information may from
time to time be recorded or referred to (“Documents”); or

(c)           remove or transmit from the Company or any Group Company’s
premises any Documents on which Confidential information may from time to time
be recorded.

13.4        Upon termination of your employment for any reason by either party,
you must immediately return to the Company all Company property including but
not limited to documents, papers, records, keys, credit cards, mobile
telephones, computer and related equipment, PDA or similar device, security
passes, accounts, specifications, drawings, lists, correspondence, catalogues or
the like relating to the Company’s business which is in your possession or under
your control and you must not take copies of the same without the Company’s
express written authority.

14           RESTRICTIVE COVENANTS

14.1        For the purpose of this paragraph 14 the following expressions shall
have the following meanings:

“Prospective Customer”  shall mean any person, firm, company or other business
who was to your knowledge at the Termination Date negotiating with the Company
or with any Group Company with a view to dealing with the Company or any Group
Company as a customer;

“Restricted Business” means any business which (i) carries on research in the
field of constrained peptides, including, without limitation, all work in the
field of lead constrained peptide identification and optimization and
pre-clinical development of constrained peptide therapeutics or (ii) is
developing a drug conjugate compound for treating cancer that targets the same
target as a drug conjugate compound in development by any Group Company;

“Restricted Customers” shall mean any person, firm, company or other business
who was to your knowledge at any time in the twelve (12) month period ending
with the Termination Date a customer of the Company or any Group Company;

“Restricted Period” shall mean the period of twelve (12) months from the
Termination Date;

“Restricted Territory” means anywhere in the United States or the United Kingdom
or in any other country in which the Company or any Group Company conducts
business or as of the date of termination of my employment relationship had
plans to conduct business; and

“Termination Date” shall mean the date on which your employment under this
Agreement terminates either due to you or the Company terminating it in
accordance with the terms of the Agreement or in breach of the terms of this
Agreement.

14.2        During the course of your employment hereunder you are likely to
obtain Confidential Information relating to the business of the Company or any
Group Company and personal knowledge and influence over clients, customers and
employees of the Company or any Group Company. You hereby agree with the Company
that to protect the Company’s and any and all Group Company’s business
interests, customer connections and goodwill and the stability of its or their
workforce, that you will not during the Restricted Period (and in respect of
sub-paragraph 14.2(f) below only, at any time):

(a)           in the Restricted Territory, compete with the business of the
Company or any Group Company by being directly or indirectly employed or engaged
in any capacity by any person, firm or company which engages in or provides
Restricted Business or commercial activities competitive with the Restricted
Business to Restricted Customers or Prospective Customers;









-  12  -

 

 

(b)           in the Restricted Territory, compete with the business of the
Company or any Group Company either on your own account or for any person, firm
or company directly or indirectly by transacting business in competition with
the Restricted Business with any Restricted Customer or Prospective Customer of
the Company or Group Company and with whom you personally dealt in respect of
Restricted Business in the pursuance of the employment hereunder in the twelve
(12) months prior to the Termination Date;

(c)           in the Restricted Territory, compete with the business of the
Company or any Group Company either on your own account or for any person, firm
or company directly or indirectly in competition with the Restricted Business by
soliciting or endeavouring to solicit or entice the business or custom of any
Restricted Customer or Prospective Customer and with whom you personally dealt
in respect of Restricted Business in the pursuance of the employment hereunder
in the twelve (12) months prior to the Termination Date;

(d)           either on your own account or for any person, firm or company
directly or indirectly solicit or entice away or endeavour to solicit or entice
away any director or senior employee of the Company or any Group Company
employed in a managerial, scientific or technical role with whom you have had
material personal dealings in the twelve (12) months prior to the Termination
Date;

(e)           from the Termination Date for the purpose of carrying on any
trade, or business represent or allow you to be represented or held out as
having any present association with the Company or any Group Company; and

(f)            from the Termination Date carry on any trade or business whose
name incorporates the word Bicycle or any deviation or extension thereof which
is likely or which may be confused with the name of the Company or any Group
Company.

14.3        While the restrictions set out in paragraph 14.2 above are
considered by the parties to be reasonable in all the circumstances, it is
agreed that if any one or more of such restrictions shall either taken by itself
or themselves together be adjudged to go beyond what is reasonable in all the
circumstances for the protection of the legitimate interests of the Company but
would be adjudged reasonable if any particular restriction or restrictions were
deleted or if any part or parts of the wording thereof were deleted, restricted
or limited in a particular manner, then the restrictions set out in paragraph
14.2 above shall apply with such deletions or restrictions or limitations as the
case may be.

14.4        For the avoidance of doubt nothing in this paragraph 14 shall
prevent you from having any dealings with any Prospective Customer or Restricted
Customer in relation to any business which is not Restricted Businesses and
which is not competitive with the Restricted Business, nor from continuing to
deal with any Prospective Customer or Restricted Customer where you either have
a social or business relationship unconnected to the Company and that
relationship does not compete with the Restricted Business.

14.5        The restrictions contained in paragraph 14.2 above are held by the
Company for itself and on trust for any other Group Company and shall be
enforceable by the Company on their behalf or by any Group Company (at their
request). You shall during the employment hereunder enter into direct agreements
with any Group Company whereby you will accept restrictions in the same or
substantially the same form as those contained in paragraph 14.2 above.

14.6        In the event that the Company exercises its rights and places you on
Garden Leave under paragraph 10 above then the Restricted Period shall be
reduced by any period/s spent by you on Garden Leave prior to the Termination
Date.









-  13  -

 

 

14.7        During the Restricted Period you shall provide a copy of the
restrictions contained at paragraph 13 above and this paragraph 14 to any
employer or prospective employer or any other party with whom you become or will
become engaged or provide service or services to.

15           INTELLECTUAL PROPERTY

15.1        For the purpose of this paragraph 15 “IPRs" shall mean all trade
secrets, Copyrights, trademarks and trade and business names (including goodwill
associated with any trademark or trade or business names and the right to sue
for passing off or unfair competition), service marks, mask work rights,
patents, petty patents, rights in ideas, concepts, innovations, discoveries,
developments and improvements, drug formulations, technology, rights in domain
names, rights in inventions, utility models, rights in know-how (including all
data, methods, processes, practices and other results of research), unregistered
design rights, registered design rights, database rights, semiconductor
topography rights and other intellectual property rights recognized by the laws
of any jurisdiction or country including all applications and rights to apply
for and be granted, renewals or extensions of, and rights to claim priority
from, such rights and all similar or equivalent rights or forms of protection
which subsist or will subsist now or in the future in any part of the world; the
term “Copyright” means the exclusive legal right to reproduce, perform, display,
distribute and make derivative works of a work of authorship (as a literary,
musical, or artistic work) recognized by the laws of any jurisdiction or
country; and the term “Moral Rights” means all paternity, integrity, disclosure,
withdrawal, special and any other similar rights recognized by the laws of any
jurisdiction or country.

15.2        It is contemplated that you may in the course of your employment
with the Company create, author or originate (either alone or jointly with
others) Inventions (as defined in paragraph 13.1),  and/or records, reports,
papers, databases, data, information, know how, literature, drawings, graphics,
typographical arrangements, designs, works, documents, publications and other
materials (in printed, electronic, or any other media or form) (together with
Inventions constituting “Works”).

15.3        You will promptly disclose to the Company full details of any
Inventions on their creation and provide further details, explanations and
demonstrations as the Company from time to time requests.

15.4        All IPRs subsisting in any Works shall be the exclusive property of
the Company.

15.5        To the extent that such IPRs do not vest automatically in the
Company by operation of law, you hereby assign and agree to assign to the
Company all of your right, title and interest in any existing and future IPRs
which may subsist in any Works for their full term of protection (including any
extensions, revivals and renewals) together with the right to sue and claim
remedies for past infringement and all materials embodying these rights to the
fullest extent permitted by law in any and all countries of the world. Insofar
as such IPRs do not vest automatically by operation of law or under this
Agreement, the Consultant holds legal title in these rights and inventions on
trust for the Company.

15.6        To the extent permitted by law you hereby irrevocably and
unconditionally waive in favour of the Company, its licensees and successors in
title, all existing and future Moral Rights (or similar rights existing in any
part of the world) you may have in respect of any Works under Chapter IV of the
Copyright Designs and Patents Act 1988 in England or any similar provisions of
law in any jurisdiction, including (but without limitation) the right to be
identified, the right of integrity and the right against false attribution, and
agrees not to institute, support, maintain or permit any action or claim to the
effect that any treatment, exploitation or use of such Works, Inventions or
other materials infringes the Consultant's Moral Rights.

15.7        Without prejudice to the generality of paragraph 15.9 below, during
your employment with the









-  14  -

 

 

Company and thereafter, without limit in time, you shall at the request and
expense of the Company, promptly assist the Company:

(a)           to file, prosecute, obtain and maintain registrations and
applications for registration of any IPRs subsisting in, or protecting, any
Works; and

(b)           to commence and prosecute legal and other proceedings against any
third party for infringement of any IPRs subsisting in, or protecting, any Works
and to defend any proceedings or claims made by any third party that the use or
exploitation of any Works infringes the IPRs or rights of any third party.

15.8        You shall keep details of all Inventions confidential and shall not
disclose the subject matter of any Inventions to any person outside the Company
without the prior consent of the Company.  You acknowledge that any unauthorised
disclosure of such subject matter may prevent the Company from obtaining patent
or registered intellectual property protection for such Invention.

15.9        Whenever requested to do so by the Company and in any event on the
termination or expiry of this Agreement, you shall promptly deliver to the
Company all correspondence, documents, papers and records on all media (and all
copies or abstracts of them), recording or relating to any part of the Works and
the process of their creation which are in your possession, custody or power.

15.10      Subject to paragraph 15.11 below, during your employment with the
Company and thereafter without limit in time you shall at the request and
expense of the Company promptly execute and do all acts, matters, documents and
things necessary or desirable to give the Company the full benefit of the
provision of this paragraph 15. You shall not register nor attempt to register
any of the IPRs in the Works, nor any of the Inventions, unless requested to do
so in writing by the Company.

15.11      Nothing in this paragraph 15 shall be construed, or have the effect
of, restricting your rights under sections 39 to 43 (inclusive) of the Patents
Act 1977 (as amended from time to time).

16           LITIGATION ASSISTANCE

During the term of your employment and at all times thereafter subject always to
your obligations to third parties, you shall furnish such information and proper
assistance to the Company or any Group Companies as it or they may reasonably
require in connection with the Company's intellectual property (including
without limitation applying for, defending, maintaining and protecting such
intellectual property) and in connection with litigation in which it is or they
are or may become a party.  This obligation on you shall include, without
limitation, meeting with the Company or any Group Companies' legal advisers,
providing witness evidence, both in written and oral form, and providing such
other assistance that the Company or any Group Companies' legal advisors in
their reasonable opinion determine.  The Company shall reimburse you for all
reasonable out of pocket expenses incurred by you in furnishing such information
and assistance and in the event you are no longer employed by the Company a
reasonable daily rate (as agreed between you and the Company for such
assistance).  Such assistance shall not require you to provide assistance for
more than 5 days in any calendar month.  For the avoidance of doubt the
obligations under this paragraph 16 shall continue notwithstanding the
termination of your employment with the Company.

17           COLLECTIVE AGREEMENTS

There are no collective agreements which directly affect your terms and
conditions of employment.









-  15  -

 

 

18           DATA PROTECTION

Processing of personal data and our policies

18.1        Information relating to an individual (or from which an individual
may be identified) is called “personal data”.

18.2        In processing personal data, we are required to comply with the law
on data protection. To help us achieve this, we have produced a privacy notice
(“Privacy Notice”).  This may be found in the Employee Handbook.  You must read
this and comply with it in carrying out your work.

Data protection principles

18.3        In complying with the law on data protection, we are required to
comply with what are known as data protection principles.  These are summarised
in our Privacy Notice.  In performing your role and carrying out your
responsibilities, you must do your best to ensure that we comply with these
principles.

18.4        A key element of the data protection principles is the duty to
ensure that data is processed securely and protected against unauthorised or
unlawful processing or loss.  Key elements include the following:

You must ensure that laptops, memory sticks, phones and other mobile devices are
password protected and encrypted.  You must not take such devices outside the
office without encryption.  You must take care of them and keep them secure.

You must use strong passwords, changing them when asked and not sharing them
with unauthorised colleagues.

You must not access other individuals’ personal data unless in the course of
your work.

Data breach – and urgent notification

18.5        If you discover a data breach, you must notify the Chairman or CFO
immediately – and, if practicable, within one hour.  Depending on context, you
may then need to provide further information on the circumstances of the breach.

18.6        A data breach occurs where there is destruction, loss, alteration or
unauthorised disclosure of or access to personal data which is being held,
stored, transmitted or processed in any way.  For example, there is a data
breach if our servers are hacked or if you lose a laptop or USB stick or send an
email to the wrong person by mistake.

18.7        Failure to notify a breach or to provide information as set out
above will be treated seriously and disciplinary action may be taken.

Why we process personal data

18.8        For information on the nature of the data we process, why we process
it, the legal basis for processing and related matters, please refer to our
Privacy Notice.  In summary:

(a)          We process personal data relating to you for the purposes of our
business including management, administrative, employment and legal purposes.

(b)          We monitor our premises and the use of our communication
facilities, including using CCTV cameras, monitoring compliance with our data
and IT policies, and where non-compliance is suspected, looking in a more
targeted way.

18.9        The summary above is for information only.  We do not, in general,
rely on your consent as a legal basis for processing.  Agreeing the terms of
this Agreement will not constitute your giving consent to our processing of your
data.

18.10      We reserve the right to amend the documents referred to above from
time to time.

19           THIRD PARTY RIGHTS

Save in respect of any rights conferred by this Agreement on any Group Company
(which such









-  16  -

 

 

Group Company shall be entitled to enforce), a person who is not a party to this
Agreement may not under the Contracts (Rights of Third Parties) Act 1999 enforce
any of the terms contained within this Agreement.

20           DEFINITIONS

In this Agreement:

“Group Company” means a subsidiary or affiliate and any other company which is
for the time being a holding company of the Company or another subsidiary or
affiliate of any such holding company as defined by the Companies Act 2006 (as
amended) and “Group Companies” will be interpreted accordingly.

21           ENTIRE AGREEMENT

These terms and conditions constitute the entire agreement between the parties
and supersede any other agreement whether written or oral previously entered
into.

22           JURISDICTION AND CHOICE OF LAW

This Agreement shall be governed by and interpreted in accordance with the laws
of England and Wales and the parties to this Agreement submit to the exclusive
jurisdiction of the Courts of England and Wales in relation to any claim,
dispute or matter arising out of or relating to this Agreement.

23           NOTICES

Any notices with respect to this Agreement shall be in writing and shall be
deemed given if delivered personally (upon receipt), sent by email or sent by
first class post addressed, in the case of the Company, to the Company Secretary
at its registered office and in your case, addressed to your address last known
to the Company.

 









-  17  -

 

 

Schedule

Definitions

 

a Sale; or

a Takeover.

 

 

Change in Control:

means and includes each of the following:

(a)       a Sale; or

(b)       a Takeover.

The Compensation Committee shall have full and final authority, which shall be
exercised in its sole discretion, to determine conclusively whether a Change in
Control has occurred pursuant to the above definition, the date of the
occurrence of such Change in Control and any incidental matters relating
thereto; provided that any such Change in Control also qualifies as a “change in
control event” as defined in Section 409A of the United States Internal Revenue
Code of 1986, as amended and the regulations and other guidance thereunder and
any state law of similar effect, and any exercise of authority in conjunction
with a determination of whether a Change in Control is a “change in control
event” is consistent with such regulation.

Control:

shall have the meaning given to that word by Section 719 of the UK Income Tax
(Earnings and Pensions) Act 2003 and “Controlled” shall be construed
accordingly.

Sale:

the sale of all or substantially all of the assets of BTL.

Takeover:

circumstances in which any person (or a group of persons acting in concert) (the
“Acquiring Person”):

(a)                 obtains Control of BTL as the result of making a general
offer to:-

i.       acquire all of the issued ordinary share capital of BTL, which is made
on a condition that, if it is satisfied, the Acquiring Person will have Control
of BTL; or

ii.      acquire all of the shares in BTL; or

(b)       obtains Control of BTL as a result of a compromise or arrangement
sanctioned by a court under Section 899 of the UK Companies Act 2006, or
sanctioned under any other similar law of another jurisdiction; or

(c)       becomes bound or entitled under Sections 979 to 985 of the UK
Companies Act 2006 (or similar law of another jurisdiction) to acquire shares in
BTL; or

(d)       obtains Control of BTL in any other way, including but not limited to
by way of a merger.

 









-  18  -

 

 

THIS AGREEMENT has been executed and delivered as a deed by or on behalf of the
parties on the date written at the top of page 1.

Executed as a Deed by BICYCLETX LIMITED acting by a director:

    

 

 

 

 

 

 

 

 

 

 

/s/ Kevin Lee

 (Director)

 

 

 

 

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

 

 

 

/s/ Paula Barnes

 

 

 

 

 

 

Witness Name: Paula Barnes

 

 

 

 

 

Witness Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 









-  19  -

 

 

Executed as a Deed by MICHAEL SKYNNER:

    

 

 

 

 

 

 

 

 

 

 

/s/ Michael Skynner

 (Michael Skynner)

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

 

 

 

/s/ Gabriela Repeta

 

 

 

 

 

 

Witness Name: Gabriela Repeta

 

 

 

 

 

Witness Address:

 

 

 



